EXHIBIT-99.32 ITEM 12(b) To my knowledge, this periodic report containing the financial statements fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and that the information contained in the periodic report fairly presents, in all material respects, the financial condition and results of operations of the issuer. /s/ Michael L. Klofas Michael L. Klofas President Babson Capital Participation Investors /s/ James M. Roy James M. Roy Vice President and Chief Financial Officer Babson Capital Participation Investors September6,2013
